DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Status of the Claims
This action is in response to papers filed 10/07/2021 in which claim 1 was amended. All the amendments have been thoroughly reviewed and entered.
Claims 1-12 are under examination. 

Maintained Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 4, 5 and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quellet (6 December WO 2007/137441; WO 2007/137441; cited in IDS 03/17/2020), as evidenced by Carvalho et al (Food Research International 61, 2014, 236-245; cited in IDS 03/17/2020).
Regarding claims 1, 4 and 5, Quellet teaches a particulate composition comprising loosely-agglomerated microcapsules comprising 50% wt% of cationic microcapsules encapsulating 28 wt% perfume having a zeta potential +19±2 Mv, and 50% wt% anionic starch microcapsules encapsulating 28 wt% perfume (Abstract; pages 8-11; Examples 1, 2 and 5). As evidenced by Carvalho et al (Food Research International 61, 2014, 236-245), the starch encapsulating wall material used for forming the starch microcapsules has zeta potential -2.80 ± 0.20 mV (Carvalho: page 237, left column, section 2.1).
Regarding claim 7, Quellet teaches the particulate composition can further contains polyvinyl alcohol, carboxymethyl cellulose or polyvinylpyrrolidone (page 8, lines 30-end to page 9, lines 1-10).
Regarding claim 8, Quellet teaches the particulate composition can further contain a third capsule composition (pages 16-17).
Regarding claim 9, Quellet teaches the particulate composition is in the form of a solid such as powder (Abstract; page 5, lines 15-24; Examples 1, 2 and 5).
Regarding claims 10-12, Quellet teaches a personal care product, a household product, a washing product, a cleaning product or a conditioning product containing the 
As a result, the aforementioned teachings from Quellet (as evidenced by Carvalho) are anticipatory to claims 1, 4, 5 and 7-12 of the instant invention.

Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive. 
Applicant argues that while Example 5 of Quellet describes sprayed-dried compositions including starch and maltodextrin, this reference does not teach or suggest crosslinking of the same. (Remarks, page 6).

In response, the Examiner disagrees. Claim 1 as amended recites a Markush group of “a cross-linked polymer selected from the group consisting of a protein, amino acid, chitosan or polysaccharide.” If the prior art teaches a protein, amino acid, chitosan or polysaccharide, then it meets the claimed structure of cross-linked polymer, as claim 1 defined the protein, amino acid, chitosan or polysaccharide as alternative species of a cross-linked polymer.  In this respect, the starch that forms the anionic microcapsule of Quellet meets the claimed polysaccharide in the Markush grouping of cross-linked polymer, as per dependent claim 4, starch is a polysaccharide.
As a result, for at least the reason discussed above, claims 1, 4, 5 and 7-12 remain rejected as being anticipated by the teachings from Quellet.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quellet (6 December WO 2007/137441; WO 2007/137441; cited in IDS 03/17/2020), as evidenced by Carvalho et al (Food Research International 61, 2014, 236-245; cited in IDS 03/17/2020), and further in view of de Villeneuve et al (US 2015/0252312 A1; Published on 10 September 2015; Filed on 22 December 2014).
The microcapsule composition of claims 1, 4, 5 and 7-12 are discussed above, and said discussion are incorporation herein in its entirety.
However, Quellet does not teach the protein of claim 2, the amino acid of claim 3 and the deposition aid of claim 6.
Regarding claims 2 and 3, de Villeneuve teaches a microcapsule composition comprising microcapsules encapsulating a fragrance, wherein the microcapsules have a zeta-potential of 5 mV to 200 mV, and wherein the microcapsule wall comprises a protein such as gelatin or an amino acid such as arginine, lysine, histidine or ornithine (Abstract; [0012]-[0026]). 
It would have been obvious to one of ordinary skill in the art to include a protein such as gelatin or an amino acid such as arginine, lysine, histidine or ornithine in the microcapsule composition of Quellet, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because de Villeneuve provided the guidance to do so by teaching that a protein such as gelatin or an amino acid such as arginine, lysine, histidine or ornithine can be included as one of the component in forming the microcapsule wall/shell, and such protein such as gelatin, or amino acid such as arginine, lysine, histidine or ornithine function as a stabilizing agent to improve the stability of an extended period of storage (de Villeneuve: [0012], [0013] and [0154]). Thus, an ordinary artisan provided the guidance from the prior art would looked to including a protein such as gelatin or an amino acid such as arginine, lysine, 
Regarding claim 6, de Villeneuve teaches the microcapsule composition further contains a deposition aid such as polyquaternium-6, polyquaternium-47, polyquaternium-53, polyvinylamine, poly(vinylamine-co-vinylformamide), or a combination thereof ([0017], [0062], [0126]).
It would have been obvious to one of ordinary skill in the art to include a deposition aid to the microcapsule composition of Quellet, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because de Villeneuve provided the guidance to do so by teaching that a deposition aid such as polyquaternium-6, polyquaternium-47, polyquaternium-53, polyvinylamine, poly(vinylamine-co-vinylformamide), or a combination thereof can be included in the microcapsule composition of Quellet so as to increase the affinity of capsules to the treated surface area such as fabric, hair or skin (de Villeneuve: [0062] and [0126]). Thus, an ordinary artisan provided the guidance from the prior art would have looked to including a deposition aid to the microcapsule composition of Quellet with a reasonable expectation of achieving a resultant microcapsule composition with increase the affinity of capsules to the treated surface area such as fabric, hair or skin, which is also one of the objectives of Quellet (page 3, lines 4-7; page 6, lines 9-12), and achieve Applicant’s claimed invention with reasonable success.
.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quellet (6 December WO 2007/137441; WO 2007/137441; cited in IDS 03/17/2020), as evidenced by Carvalho et al (Food Research International 61, 2014, 236-245; cited in IDS 03/17/2020), and further in view of Lei et al (19 December 2013; US 2013/0337023; cited in IDS 03/17/2020).
The microcapsule composition of claims 1, 4, 5 and 7-12 are discussed above, and said discussion are incorporation herein in its entirety.
However, Quellet does not teach the protein of claim 2, the amino acid of claim 3 and the deposition aid of claim 6.
Regarding claims 2 and 3, Lei teaches a microcapsule composition comprising microcapsules encapsulating a fragrance, wherein the microcapsule wall comprises a protein such as gelatin, or an amino acid such as arginine, lysine, or ornithine ([0008], [0012]-[0023]). 
It would have been obvious to one of ordinary skill in the art to include a protein such as gelatin or an amino acid such as arginine, lysine or ornithine in the microcapsule composition of Quellet, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Lei provided the 
Regarding claim 6, Lei teaches the microcapsule composition further contains a deposition aid such as polyquaternium-4, polyquaternium-10, polyquaternium-24, polyquaternium-44, polyvinylamine, or polyvinylamine and vinylformamide copolymer ([0070]-[0083]; Example 1).
It would have been obvious to one of ordinary skill in the art to include a deposition aid to the microcapsule composition of Quellet, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Lei provided the guidance to do so by teaching that a such as polyquaternium-4, polyquaternium-10, polyquaternium-24, polyquaternium-44, polyvinylamine, or polyvinylamine and vinylformamide copolymer can be included in the microcapsule composition of Quellet so as to aid in deposition of capsules to the treated surface area 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive. 
Applicant argues that Neither Villeneuve nor Lei compensate for the deficiencies in the teachings of Quellet, thereby fails to provide the necessary motivation to combine the compositions therein with those of Quellet. (Remarks, page 7).

In response, the Examiner disagrees. As discussed above, there is no deficiency in the teachings from Quellet, as the teachings from Quellet remain to anticipate claim 1 as amended. As discussed above, it is reiterated that claim 1 as amended recites a Markush group of “a cross-linked polymer selected from the group consisting of a protein, amino acid, chitosan or polysaccharide.” If the prior art teaches a protein, amino 
As a result, for at least the reasons discussed above, claims 1, 4, 5 and 7-12 remain rejected as being anticipated by the teachings of Quellet as set forth in the standing 102 rejection; and claims 2-3 and 6 remain rejected as being obvious over the combined teachings of Quellet with Villeneuve or Lei as set forth in the standing 103 rejections.

New Rejections
Necessitated by Applicant’s Claim Amendments 
Claim Rejections - 35 USC § 112 – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 introduces new matter as the claim recite the limitation: a cross-linked polymer selected from the group consisting of a protein, amino acid, chitosan or polysaccharide. There is no support in the specification for “a cross-linked polymer selected from the group consisting of a protein, amino acid, chitosan or polysaccharide.”
Applicant asserted that the support for the amendment of claim 1 is found in paragraphs [0029] and [0082], and Table 1. However, after a thorough review of paragraphs [0029] and [0082], Table 1, as well as, throughout the specification, there appeared to be no support for “a cross-linked polymer selected from the group consisting of a protein, amino acid, chitosan or polysaccharide,” as claimed. 
It is noted that paragraph [0029] is directed to “a microcapsule wall formed of a first encapsulating polymer that is a reaction product of a branched polyethyleneimine (a polyfunctional nucleophile) and an aromatic/aliphatic polyisocyanate (a polyfunctional electrophile),” has no pertinence to a protein, amino acid, chitosan or polysaccharide as a crosslinked polymer, the reaction product of a branched polyethyleneimine (a polyfunctional nucleophile) and an aromatic/aliphatic polyisocyanate (a polyfunctional electrophile) forms polyurea, which is not protein, amino acid, chitosan or 
As for paragraph [0082], while it mentions “proteins” and “some polysaccharides,” they are defined as amine containing polymers. Thus, this is not support for “a cross-linked polymer selected from the group consisting of a protein, amino acid, chitosan or polysaccharide,” as claimed. Nowhere in paragraph [0028] does it define protein, amino acid, chitosan or polysaccharide as cross-linked polymers. 
As for Table 1, it is noted that Table 1 are drawn to providing examples of polyfunctional nucleophiles that includes amine compounds such as triethyenetetramine and 1,3-diaminoguanidine monohydrochloride (among others), chitosan, Nisin and gelatin. However, none of polyfunctional nucleophiles in Table 1 are crosslinked polymers. While chitosan is mentioned and gelatin is a protein, neither chitosan or gelatin is a cross-linked polymer. Nisin is a polypeptide and thus, is not a cross-linked polymer. Amine compounds such as triethyenetetramine and 1,3-diaminoguanidine monohydrochloride (among others listed in Table 1) are not cross-linked polymers.
Claims 2-12 are also rejected as they depend from claim 1, thereby also containing the conflicting new matter material.
As such, the disclosure does not reasonably convey that the inventor had possession of the subject matter of claim 1 as amended at the time of filing of the instant application.


Improper Markush Grouping
Claims 1-12 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of “a protein, amino acid, chitosan or polysaccharide” for cross-linked polymer as recited in claim 1 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: while “a protein, amino acid, chitosan or polysaccharide” is an alternative member of a polyfunctional amine, “a protein, amino acid, chitosan or polysaccharide” are not cross-linked polymer, as protein such as gelatin (among many 
Claims 2-12 are also rejected as they depend claim rejected base claim 1.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Markush grouping of “a protein, amino acid, chitosan or polysaccharide” as recited in claim 1 renders the claim indefinite because the metes and bounds of the 
Claims 2-12 are also rejected as they depend from indefinite base claim 1.
As a result, claims 1-12 do not clearly set forth the metes and bounds of patent protection desired.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DOAN T PHAN/Primary Examiner, Art Unit 1613